Dear Ms. LaForge:
You have requested an opinion of the Attorney General relative to the account from which the salary of the Chief of Police should be paid.  You state that the salary of the chief of police of your Lawrason Act village is currently being paid out of the Village of Kilbourne-General Fund Account. You also have a Police Department Account which was established in October of 1985.
You ask whether it would be legally permissible for fines collected for traffic and non-traffic violations to be deposited in the Police Department Account from which you would then pay the chief's salary.
In answer to your question I refer you to LSA-R.S. 33:422 which provides, in pertinent part, the following:
     "All fines and forfeitures shall be reported by the officer collecting the same, immediately after such collection, and be paid into the treasury."
This office has previously discussed the above quoted language with regard to an opinion request asking whether the chief of police has the legal authority to establish a special fund for the deposit of fines and forfeitures. In Attorney General Opinion No. 79-234, we concluded:
     "It is submitted that R.S. 33:422 must be read to dictate that such fines and forfeitures are to be paid into the municipal treasury.  This view is supported by an earlier opinion of this office dated October 3, 1976.
     From this opinion it may be concluded, that while the Chief of Police has no right to establish a fund into which he will deposit fines and forfeitures since it must go into the treasury, the village authority may establish such an account."
We reaffirm the above holding that it is within the legal authority of the village to establish and administer a Police Department Account from which the chief's salary may be paid. This account should obviously be maintained in accordance with generally acceptable accounting principles. Any questions regarding the applicability of these principles should be directed to the Office of the Legislative Auditor at (504) 339-3800.
I trust this response sufficiently answered your inquiry.  If this office may be of any further assistance, please do not hesitate to contact us.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: ROBERT E. HARROUN, III Assistant Attorney General
RPI/REH, III:lbw-0027R